Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-20 are currently pending.  Claims 4-7 stand amended.
Priority
Instant application 16942798, filed 7/30/2020 claims priority as follows:

    PNG
    media_image1.png
    86
    354
    media_image1.png
    Greyscale
.
Response to Applicant Action
In view of the approved terminal disclaimer, all double patenting rejections are withdrawn.
In view of the amendment, the 112 second paragraph rejection is withdrawn.
In view of the amendment, the claim objection to claim 4 is withdrawn.
After reconsideration in view of Applicant argument, the 102 rejection of record is withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Close art was previously made or record.  After reconsideration in view of Applicant argument, the rejection is withdrawn.  The art of record utilizes a crystalline sponge methodology which applies pi-pi stacking and hydrogen bonds, whereas the instant process requires the use of ionic and covalent bonds.  See Applicant argument pages 2-5 incorporated by reference herein.   For example:

    PNG
    media_image2.png
    99
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    660
    media_image3.png
    Greyscale

Thus, the art and the instant claims are distinct from one another in at least steps (i) and/or (ii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Objections
Claims 16-20 are objected to because of the following informalities:  The claims contain the word “such as” which should be “comprising”. Appropriate correction is required.

Conclusions
This application is in condition for allowance except for the following formal matters: 
The objections of claims 16-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622